Exhibit 10.21
XHIBIT CORP.
FORM OF UNSECURED NOTE PURCHASE AGREEMENT

 
This Unsecured Note Purchase Agreement (the “Agreement”) is made as of the 15th
day of April, 2013 (the “Effective Date”) by and between Xhibit Corp., a Nevada
corporation (the “Company”), and each of the investors listed on Exhibit A
attached to this Agreement as may be amended from time to time as set forth
herein (each a “Purchaser” and together the “Purchasers”).
 
RECITALS
 
The Company desires to issue and sell and the Purchasers desire to purchase
unsecured promissory notes in substantially the form attached to this Agreement
as Exhibit B (the “Notes” or the “Securities”) in the original principal amount
of up to One Million Two Hundred Fifty Thousand Dollars ($1,250,000)(the “Note
Maximum”).
 
AGREEMENT
 
In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties to this Agreement agree as follows:
 
1.           Purchase and Sale of Notes.
 
(a)           Sale and Issuance of Notes. Subject to the terms and conditions of
this Agreement, each initial Purchaser agrees to purchase on the Effective Date
(the “Closing”) and the Company agrees to sell and issue to each such Purchaser,
a Note in the principal amount specified with respect to such Purchaser on
Exhibit A to this Agreement. The purchase price of each Note shall be equal to
100% of the principal amount of such Note, and shall be payable in cash. The
Company’s agreements with each of the Purchasers are separate agreements, and
the sales of the Notes to each of the Purchasers are separate sales.
 
(b)           Initial Closing. The initial purchase and sale of the Notes shall
take place on the Effective Date, or at such other time and place as the Company
and the Purchasers mutually agree upon, orally or in writing (which time and
place are designated as the “Initial Closing”).
 
(c) Subsequent Sales of Notes.  At any time on or before the fifteenth day
following the Initial Closing, the Company may sell Notes representing up to the
balance of the Note Maximum (the “Additional Purchasers”).  All such sales made
at any additional closings (each an “Additional Closing”) shall be made on the
terms and conditions set forth in this Agreement and (i)  the representations
and warranties of the Company set forth in Section 2 hereof shall speak as of
the Closing and the Company shall have no obligation to update any disclosure
related thereto, and (ii) the representations and warranties of the Additional
Purchasers in Section 3 hereof shall speak as of such Additional Closing.  This
Agreement, including without limitation, Exhibit A, may be amended by the
Company without the consent of Purchasers to include any Additional Purchasers
upon the execution by such Additional Purchasers of a counterpart signature page
hereto.  Any Notes sold pursuant to this Section 1(c) shall be deemed to be
“Notes,” for all purposes under this Agreement and any Additional Purchasers
thereof shall be deemed to be “Purchasers” for all purposes under this
Agreement.
 
(d)           Delivery.  At each Closing, the Company shall deliver to each
Purchaser the Note to be purchased by such Purchaser against payment of the
purchase price therefor by check or by wire transfer to the Company’s bank
account. In the event there is more than one closing, the term “Closing” shall
apply to each such closing unless otherwise specified herein.
 
(e)           Use of Proceeds. The cash proceeds raised by the Company from the
issuance of the Unsecured Notes may be used to pay transaction expenses incurred
in connection with the transaction contemplated hereby, to fund research and
development, equipment expenditures, salaries and general working capital, and
for other corporate purposes, all as may be approved by the Board of Directors
of the Company.

 
-1-

--------------------------------------------------------------------------------

 

2.           Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser that:
 
(a)           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
carry on its business as now conducted and as proposed to be conducted.
 
(b)           Authorization. All corporate action on the part of the Company,
its officers and directors necessary for the authorization, execution and
delivery of this Agreement and the authorization, sale, issuance and delivery of
the Notes and the performance of all obligations of the Company under this
Agreement and the Notes has been taken or will be taken prior to the Initial
Closing. The Agreement and the Notes, when executed and delivered by the
Company, shall constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their terms except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and other laws of general application affecting enforcement of
creditors’ rights generally, as limited by laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies.
 
3.           Representations and Warranties of the Purchasers. Each Purchaser
hereby represents and warrants to the Company that:
 
(a)           Purchase Entirely for Own Account. The Securities to be acquired
by the Purchaser will be acquired for investment for the Purchaser’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and the Purchaser has no present intention of
selling, granting any participation in, or otherwise distributing the same. The
Purchaser has not been formed for the specific purpose of acquiring any of the
Securities.
 
(b)           Knowledge; Review of Disclosure Document. The Purchaser is aware
of the Company’s business affairs and financial condition and has acquired
sufficient information about the Company to reach an informed and knowledgeable
decision to acquire the securities. Purchaser has read, analyzed, and is
familiar with the Disclosure Document (as defined below). For purposes hereof,
“Disclosure Document” shall initially mean that Form 10-K for the period ended
December 31, 2012 attached hereto as Exhibit C; provided, however, with respect
to the sale of Notes after the Initial Closing, the Company may update the
Disclosure Document with a revised draft or other disclosure documentation as it
deems necessary or appropriate and provide the same to the Additional Purchasers
who shall acknowledge such receipt.
 
(c)           Restricted Securities. The Purchaser understands that the
Securities have not been, and will not be, registered under the Securities Act
of 1933, as amended (the “Securities Act”), by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Purchaser’s representations as expressed herein. The Purchaser understands
that the Securities are “restricted securities” under applicable U.S. federal
and state securities laws and that, pursuant to these laws, the Purchaser must
hold the Securities indefinitely unless they are registered with the Securities
and Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Securities for resale. The Purchaser further acknowledges that if an exemption
from registration or qualification is available, it may be conditioned on
various requirements including, but not limited to, the time and manner of sale,
the holding period for the Securities, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.
 
(d)           No Public Market. The Purchaser understands that no public market
now exists for any of the securities issued by the Company and that the Company
has made no assurances that a public market will ever exist for the Securities.

 
-2-

--------------------------------------------------------------------------------

 

(e)           Legends. The Purchaser understands that the Securities, and any
securities issued in respect thereof or exchange therefor, may bear the
following, or a similar, legend
 
“THIS UNSECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”
 
(f)           Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
 
(g)           Foreign Investors. If a Purchaser is not a United States person
(as defined by Rule 902(k) under the Securities Act), such Purchaser hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the
Securities or any use of this Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Securities, (ii) any foreign
exchange restrictions applicable to such purchase, (iii) any governmental or
other consents that may need to be obtained, and (iv) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale or transfer of the Securities. Such Purchaser’s subscription
and payment for, and his or her continued beneficial ownership of the
Securities, will not violate any applicable securities or other laws of
Purchaser’s jurisdiction. Such Purchaser also hereby represents that such
Purchaser is not a “10-percent shareholder” as defined in Section 871(h) of the
Internal Revenue Code of 1986, as amended.
 
4.           Miscellaneous.
 
(a)           Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
(b)           Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Arizona, without giving effect to principles of conflicts of law.
 
(c)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
(d)           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
(e)           Notice. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
forty-eight (48) hours after being deposited in the U.S. mail as certified or
registered mail with postage prepaid, if such notice is addressed to the party
to be notified at such party’s address or facsimile number as set forth below or
as subsequently modified by written notice.
 
(f)           Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of the Company and the holders of a
majority in aggregate principal amount of the Notes then outstanding. Any
amendment or waiver effected in accordance with this Section 4(f) shall be
binding upon the Purchasers and each transferee of the Securities, each future
holder of all such Securities, and the Company. Notwithstanding the foregoing,
additional Purchasers hereunder shall be added as parties to this Agreement upon
the execution and deliver by each such Purchaser of a counterpart signature page
to this Agreement.

 
-3-

--------------------------------------------------------------------------------

 

(g)           Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
(h)           Entire Agreement. This Agreement, and the documents referred to
herein constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof, and any and all other written or oral agreements
existing between the parties hereto are expressly canceled.
 
(i)           Exculpation Among Purchasers. Each Purchaser acknowledges that it
is not relying upon any person, firm or corporation, other than the Company and
its officers and directors, in making its investment or decision to invest in
the Company. Each Purchaser agrees that no Purchaser nor the respective
controlling persons, officers, directors, partners, agents, or employees of any
Purchaser shall be liable for any action heretofore or hereafter taken or
omitted to be taken by any of them in connection with the Securities.
 
(k)           Legal Counsel.  Each Purchaser warrant and confirm Keller
Rohrback, PLC has only represented the Company in connection with this Agreement
and the transactions referenced herein or contemplated hereby.  Keller Rohrback,
PLC has not represented any of the Purchasers.  Each Purchaser has had the
opportunity to consider the terms of this Agreement and the content of the
Disclosure Document with Purchaser's legal counsel and has either obtained the
advice of legal counsel in connection with Purchaser's execution hereof or does
hereby expressly waive its right to seek such legal counsel in connection with
this transaction.
 
 
[signature page follows]

 
-4-

--------------------------------------------------------------------------------

 
 
The parties have executed this Unsecured Note Purchase Agreement as of the date
first written above.
 
 
Xhibit Corp.



Signature:                                                                
Print name:
Print title:


 
-5-

--------------------------------------------------------------------------------

 
 
The parties have executed this Unsecured Note Purchase Agreement as of the date
first written above.


 
____________________________
 
Print Name of Purchaser
 
 
By: ________________________________
 
Name: ______________________________
 
Title: _______________________________
 
 
 
SIGNATURE PAGE TO UNSECURED NOTE PURCHASE AGREEMENT

 
-6-

--------------------------------------------------------------------------------

 

EXHIBITS
 
Exhibit A – List of Purchasers, as amended
 
Exhibit B – Form of Unsecured Convertible Promissory Note
 
Exhibit C – Disclosure Document, as amended
 

 
-7-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Purchasers
 
Initial Closing
 
Name and Address of Purchaser
Principal Amount of Note
Date of Note Closing Cash Payment
   
April 15, 2013
   
April 15, 2013
   
April 15, 2013

 
 
Additional Purchasers
 
Name and Address of Purchaser
Principal Amount of Note
Date of Note Closing Cash Payment
                 

 

 
-8-

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Unsecured Promissory Note
 


 

 
-9-

--------------------------------------------------------------------------------

 
 
EXHIBIT C

 
Disclosure Document

 
Initial Closing:
 
Annual Report on Form 10-K for the year ended December 31, 2012.
 
 
Additional Purchasers:
 
[Describe Disclosure Document]